DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims and  contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook-and-loop and, accordingly, the identification/description is indefinite.
Claim 15 recites “its” in line 1, rendering the claim vague and indefinite because it is unclear what structure is encompassed by such language. 
Claim 16 recites “its” in line 2, rendering the claim vague and indefinite because it is unclear what structure is encompassed by such language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (US3,411,779).
Claim 1, McGowan discloses a billiards-training device for controlling the cue ball after striking the target ball (cue ball aiming indicator which is capable of allowing a user to control a cue balls movement after impacting an object ball; figures 3, 4; column 1, lines 8-13) including at least two stackable layers (pointe element 14 and base plate 12 stack on top of each other; figure 2; column 1, lines 48-50).
Claim 3, McGowan shows at least one stackable layer has at least: a center labeled line on its surface; or one left, one center and one right labeled line on its surface; or two left, a center and two right labeled lines on its surface; or three left, a center and three right labeled lines on its surface (center line 34 and 3 left and 3 right longitudinal lines 32 are on base plate 12; figure 1; column 2, lines 3-6); or four left, a center and four right labeled lines on its surface.
Claim 7, McGowan shows the at least two stackable layers are connected to each other by a fastener selected from the group of: magnet, securing knob, adhesive tape, hook and loop, Velcro or a combination of thereof (pivot pin 28 is a securing knob; the knob is at 28 in figure 2; figure 2; column 1 lines 61-64).
Claim 17, McGowan discloses a billiards-training device for controlling the cue ball after striking the target ball consisting essentially of a support (cue aiming indicator for billiards consists of arms 16, 18 and base plate 12 which are capable of allowing a user to control the cue ball’s movements after impacting an object ball; figures 3, 4; column 1, lines 8-13, 50-53), said support characterized by having on its surface at least: a center labeled line; or one left, one center and one right labeled line; or two left, a center and two right labeled lines; or three left, a center and three right labeled lines (center line 34 and 3 left and 3 right longitudinal lines 32 are on base plate 12; figure 1; column 2, lines 3-6); or four left, a center and four right labeled lines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US3,411,779) in view of Billiard Ball (hereinafter “Billiard”).
Claim 4, McGowan shows each of the labeled lines is separated by 1/8 of a ball diameter (lines 32 are placed at 1/8 cue ball increments; figure 1; column 1, lines 71-72; column 2, lines 1-3).  McGowan discloses the claimed device with the exception of each of the labeled lines being separated by 3mm, 6mm, 9mm, 12mm, 15mm, 18mm, 21mm, 24mm, 27mm, 30mm or a combination of thereof. Billiard disclose a cue ball having a diameter of 48 mm (cue ball is 48 mm for a 2 inch set; British-style pool section). It would have been obvious to one of ordinary skill in the art to modify the labeled lines of McGowan to be separated by 6mm, as suggested by Billiard because this would allow the cue ball aiming indicator to be optimized for this type of cue ball.
Claim 18, McGowan shows each of the labeled lines is separated by 1/8 of a ball diameter (lines 32 are placed at 1/8 cue ball increments; figure 1; column 1, lines 71-72; column 2, lines 1-3).  McGowan discloses the claimed device with the exception of each of the labeled lines being separated by 3mm, 6mm, 9mm, 12mm, 15mm, 18mm, 21mm, 24mm, 27mm, 30mm or a combination of thereof. Billiard disclose a cue ball having a diameter of 48 mm (cue ball is 48 mm for a 2 inch set; British-style pool section). It would have been obvious to one of ordinary skill in the art to modify the labeled lines of McGowan to be separated by 6mm, as suggested by Billiard because this would allow the cue ball aiming indicator to be optimized for this type of cue ball.

Additionally:
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedenberg (US5,597,360).
Claim 1, Freedenberg discloses a billiards-training device for controlling the cue ball after striking the target ball (means for setting an aiming line of a cue ball based on a position of the object ball which would be capable of allowing the user to control the cue ball’s movement after impacting an object ball; column 1, lines 50-58) including at least two stackable layers (fixed base 20, movable dial 35 and multi-bar linkage 100 are all stacked; column 3, lines 39-42).
Claim 2, Freedenberg shows the device comprises at least three, four, five, six, or seven stackable layers (there are three stackable layers, fixed base 20, dial 35 and multi-bar linkage 100; column 3, lines 39-42).

Additionally:
Claims 1, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterhouse (GB 2,152,390 A).
Claim 1, Waterhouse discloses a billiards-training device for controlling the cue ball after striking the target ball (aiming device for billiards so that cue ball is aimed at an object ball in a desired direction after impact; page 1, lines 5-10) including at least two stackable layers (pointer 14 is stacked on top of plate 12; shown in figure 2; page 1, lines 104-109).
Claim 17, Waterhouse discloses a billiards-training device for controlling the cue ball after striking the target ball consisting essentially of a support(aiming device for billiards so that cue ball is aimed at an object ball in a desired direction after impact; page 1, lines 5-10, 104-109), said support characterized by having on its surface at least: a center labeled line; or one left, one center and one right labeled line; or two left, a center and two right labeled lines; or three left, a center and three right labeled lines; or four left, a center and four right labeled lines (plate 12 has a center line and four lines to the left and four lines to the right; shown in figure 2).

Claims 5, 6, 8, 10, 11, 12, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (GB 2,152,390 A) in view of Billiard Ball (hereinafter “Billiard”).
Claim 5, Waterhouse discloses a combination of layers have a height equal to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; figure 2, page 2, lines 7-10).  Waterhouse discloses the claimed device with the exception of a height of the combination of layers ranges from 7mm to11mm, 12mm to 15mm, 16mm to 18mm, 19mm to 23mm, 24mm to 28mm, or 32mm to 36mm.  Billiard disclose a cue ball having a diameter of 48 mm (cue ball is 48 mm for a 2 inch set; British-style pool section). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 24mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.
Claim 6, Waterhouse discloses a combination of layers have a height equal to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; figure 2, page 2, lines 7-10).  Waterhouse discloses the claimed device with the exception of a height of the combination of layers is 9mm, 13mm, 17mm, 21mm, 26mm, or 34mm. Billiard disclose a cue ball having a diameter of 68 mm (cue ball is 68 mm for Russian pyramid; top of page under cue balls from left to right). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 34mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.
Claim 8, Waterhouse discloses a billiards-training device for controlling the cue ball after striking the target ball (aiming device for billiards so that cue ball is aimed at an object ball in a desired direction after impact; page 1, lines 5-10) comprising: 
at least two stackable layers comprising a top layer and a bottom layer (pointer 14 is stacked on top of plate 12; shown in figure 2; page 1, lines 104-109); 
optionally three or more stackable layers comprising at least one to five middle layers (It is noted that it is not readily apparent if three or more stackable layers are being claimed; since the language is optional then it need not be addressed);
wherein, when stacked, the top layer, the bottom layer, and the at optionally the middle layer ranges in a height equal  to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; page 2, lines 7-10).   Billiard disclose a cue ball having a diameter of 68 mm (cue ball is 68 mm for Russian pyramid; top of page under cue balls from left to right). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 34mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.
Claim 10, Waterhouse as modified in view of Billiard discloses a combination of layers ranges having a height equal to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; page 2, lines 7-10).  Waterhouse does not disclose wherein the height of a combination of layers ranges from 7mm to 11mm, 12mm to 15mm,16mm to 18mm, 19mm to 23mm, 24mm to 28mm, or 32mm to 36mm.  Billiard disclose a cue ball having a diameter of 68 mm (cue ball is 68 mm for Russian pyramid; top of page under cue balls from left to right). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 34mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.
Claim 11, Waterhouse as modified in view of Billiard discloses a combination of layers ranges having a height equal to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; page 2, lines 7-10).  Waterhouse does not disclose wherein the height of a combination of layers ranges from 9mm, 13 mm, 17mm, 21mm, 26mm, or 34mm. Billiard disclose a cue ball having a diameter of 68 mm (cue ball is 68 mm for Russian pyramid; top of page under cue balls from left to right). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 34mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.
Claim 12,  Waterhouse as modified in view of Billiard discloses at least one stackable layer (plate 12 with pedestal; figure 2; page 1, lines 104-109; page 2, lines 7-10) has at least: a center labeled line on its surface; or one left, one center and one right labeled line on its surface; or two left, a center and two right labeled lines on its surface; or three left, a center and three right labeled lines on its surface; or four left, a center and four right labeled lines on its surface (plate 12 has a labeled center line and four left and four right labeled lines on its surface; figure 2).
Claim 19, Waterhouse shows the device has a height equal to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; page 2, lines 7-10).  Waterhouse does not disclose wherein the height that ranges from 7mm to 36mm. Billiard disclose a cue ball having a diameter of 48 mm (cue ball is 48 mm for a 2 inch set; British-style pool section). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 24mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.
Claim 20, Waterhouse shows the device has a height equal to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; page 2, lines 7-10).  Waterhouse does not disclose wherein the height that ranges from 7mm to 11 mm, 12mm to 15mm, 16mm to 18mm, 19mm to 23mm, 24mm to 28mm, or 32mm to 36mm. Billiard disclose a cue ball having a diameter of 48 mm (cue ball is 48 mm for a 2 inch set; British-style pool section). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 24mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.
Claim 21, Waterhouse as modified in view of Billiard discloses a combination of layers ranges having a height equal to the radius of the cue ball (pointer 14 and plate 12 with a pedestal sits at a height equal to the radius of the cue ball; page 2, lines 7-10).  Waterhouse does not disclose wherein the height of a combination of layers ranges from 9mm, 13mm, 17mm, 21mm, 26mm, or 34mm. Billiard disclose a cue ball having a diameter of 68 mm (cue ball is 68 mm for Russian pyramid; top of page under cue balls from left to right). It would have been obvious to one of ordinary skill in the art to modify the height of Waterhouse to have a height of 34mm, as suggested by Billiard because this would  allow the pool cue to be placed at the proper height in order to more effectively hit the cue ball and eliminate errors due to parallax.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 8 above, and further in view of Huang (CN2,445,779 Y).
Claim 9, Waterhouse as modified above discloses the claimed device with the exception of the device having at least three, four, five, six, or seven stackable layers.  However, as disclosed by Huang (paragraph 1; figure 2; at least three layers which includes: pin 5 stacked on top of main ball aiming guide plate 2 and target guide plate 1) it is known in the art to provide a billiards training device that has three or more stackable layers.  Lacking any criticality, it would have been obvious to one of ordinary skill in the art to have modified Waterhouse to include at least three stackable layers given that Huang teaches such is a desireable manner to form the training device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 8 above, and further in view of McGowan (US3,411,779) and Billiard Ball (hereinafter “Billiard”).
Claim 13, Waterhouse as modified above discloses the claimed device with the exception of the labeled lines being separated by 3mm, 6mm, 9mm, 12mm, 15mm, 18mm, 21mm, 24mm, 27mm, 30mm or a combination of thereof.  However, as disclosed by McGowan each of the labeled lines is separated by 1/8 of a ball diameter (lines 32 are placed at 1/8 cue ball increments; figure 1; column 1, lines 71-72; column 2, lines 1-3).  McGowan discloses the claimed device with the exception of each of the labeled lines being separated by 3mm, 6mm, 9mm, 12mm, 15mm, 18mm, 21mm, 24mm, 27mm, 30mm or a combination of thereof. Billiard disclose a cue ball having a diameter of 48 mm (cue ball is 48 mm for a 2 inch set; British-style pool section). It would have been obvious to one of ordinary skill in the art to modify the labeled lines of Waterhouse to be separated by 6mm, as suggested by McGowan and Billiard because this would allow the cue ball aiming indicator to be optimized for this type of cue ball.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 8 above, and further in view of McGowan (US3,411,779).
Claim 14, Waterhouse as modified above discloses the claimed device with the exception of the stackable layers being connected to each other by a fastener selected from the group of: magnet, securing knob, adhesive tape, hook and loop, Velcro or a combination of thereof.  However, as disclosed by McGowan stackable layers may be connected to each other by a fastener (pivot pin 28 is a securing knob; the knob is at 28 in figure 2; figure 2; column 1 lines 61-64).  It would have been obvious to one of ordinary skill in the art to have modified the fastener of Waterhouse to have a securing knob in the same manner as McGowan for the advantage of ensuring that the device stays together. 

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 8 above, and further in view of Josenhans (US4,151,990).
Claim 15, Waterhouse as modified above discloses the claimed device with the exception of at least one stackable layer has mounted on its bottom a sliding panel to place the cue ball.  However, as disclosed by Josenhans (pointer member 18 on the bottom of aiming guide 10 adjusts to fit different sized balls; figures 1, 2; column 3, lines 54-60) it is known in the art to provide a sliding panel for a stackable layer.  It would have been obvious to one of ordinary skill in the art to have modified the stackable layer of Waterhouse to slide in the same manner as taught by Josenhans for the advantage of ensuring that the cue ball in not going to move before to the user has had time to set their shot.
Claim 16, Waterhouse as modified above discloses the claimed device at least one stackable layer has mounted on its bottom a sliding panel to place the cue ball (note the rejection of claim 15).  However, Waterhouse as modified above does not show a half dovetailed joint. It is noted that the half dovetail joint has been given no criticality by the applicant. Lacking any criticality, it would have been obvious to one of ordinary skill in the art  to have provided the same for device of Waterhouse, since no criticality for the half dovetailed joint is given --the shape of the joint would be a matter of designer prerogative.   Furthermore, it has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed half dovetail joint was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).

 Alternatively:
Claims 17, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josenhans (US4,151,990).
Claim 17, Josenhans discloses a billiards-training device for controlling the cue ball after striking the target ball consisting essentially of a support (aiming guide 10 for instructing and training the aiming of a billiard cue ball for proper contact with an object ball and the device supports a ball; abstract; figure 2; column 3, lines 17-22), said support characterized by having on its surface at least: a center labeled line (pointing terminus 13 is on the surface of aiming guide 10; figure 1; column 3, lines 17-22); or one left, one center and one right labeled line; or two left, a center and two right labeled lines; or three left, a center and three right labeled lines; or four left, a center and four right labeled lines.
Claim 22, Josenhans shows a sliding panel is on the bottom of the device to place the cue ball (pointer member 18 on the bottom of aiming guide 10 adjusts to fit different sized balls; figures 1, 2; column 3, lines 54-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hooper (GB 2,578,130 A); Tucker (US2008/025233 A1); Kasino (5,769,728).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
20 May 2022